FILE COPY




                                   No. 07-14-00028-CR


Ezekiel Will Bell                            §     From the 46th District Court
 Appellant                                           of Wilbarger County
                                             §
v.                                                 March 9, 2015
                                             §
The State of Texas                                 Opinion Per Curiam
 Appellee                                    §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated March 9, 2015, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                           oOo